Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shteynberg et al. (US 2012/0081009 A1, hereinafter “Shteynberg”).
Regarding claim 1, Shteynberg discloses an LED lighting device for preventing a flicker, comprising:
a rectifying unit supplied with an AC voltage from an AC power supply, configured to rectify the same and configured to output a direct current ([0009]); 
a first light-emitting unit supplied with the direct current, configured to adjust a first constant current and configured to allow a first LED array to emit light ([0223]); 
a second light-emitting unit supplied with the adjusted first constant current, configured to adjust a second constant current and configured to allow a second LED array to emit light ([0017]-[0020]); and
a series-type switching unit supplied with the direct current and the adjusted first and second constant currents and configured to control deliver of an electric current on the basis of opening and closing of a plurality of transistors built into the series-type switching unit, wherein the supplied direct current and first constant current are supplied by passing through first and second diodes respectively ([0014]-[0016]). 

Regarding claim 2, Shteynberg discloses the LED lighting device for preventing a flicker of claim 1, the first light-emitting unit, comprising: a first electrolytic capacitor with one side connected to a cathode terminal of the first diode and the other side connected to an anode terminal of the second diode to charge first electric charge ([0277]); and a first discharge resistance connected in parallel with the first electrolytic capacitor and configured to discharge the charged first electric charge ([0277]); the first LED array provided with a plurality of LEDs, supplied with a direct current having passed through the first diode and configured to emit light ([0192]); and a first constant-current adjusting unit with one side connected to an output terminal of the first LED array and the other side connected to an anode terminal of the second diode to adjust and output the first constant current where a gate bias is adjusted ([0194], [0212]).  

Regarding claim 3, Shteynberg discloses the LED lighting device for preventing a flicker of claim 2, the first constant-current adjusting unit, comprising: 
a first field-effect transistor having a drain terminal connected to an output terminal of the first LED array to adjust the gate bias and configured to switch a flow of the first constant current ([0207]); 
a first drain resistance with one side connected to a drain terminal of the first field- effect transistor and the other side connected to a gate terminal of the first field-effect transistor to adjust the gate bias ([0166]); 
a first current-branch resistance with one side connected to a drain terminal of the first field-effect transistor and the other side connected to a source terminal of the first field-effect transistor to branch a drain current of the first field-effect transistor ([0212]); 
a first current-control resistance with one side connected to a source terminal of the first field-effect transistor and the other side connected to an anode terminal of the second diode to control a source current of the first field-effect transistor ([0111]); 
a first gate resistance with one side connected to a gate terminal of the first field- effect transistor and the other side connected to an anode terminal of the second diode to adjust the gate bias; and 
a first gate-voltage-maintenance capacitor connected in parallel with the first gate resistance and configured to keep a first gate voltage constant with respect to a fluctuating first drain voltage of the first field-effect transistor ([0092], [0318], [0166]).  

Regarding claim 4, Shteynberg discloses the LED lighting device for preventing a flicker of claim 1, the second light-emitting unit, comprising: 

a second discharge resistance connected in parallel with the second electrolytic capacitor and configured to discharge the charged second electric charge ([0277]); 
the second LED array provided with a plurality of LEDs, supplied with a direct current having passed through the second diode and configured to emit light ([0092], [0223], [0225]); and 
a second constant-current adjusting unit with one side connected to an output terminal of the second LED array to adjust and output the second constant current where a gate bias is adjusted ([0226]). 

Regarding claim 5, Shteynberg discloses the LED lighting device for preventing a flicker of claim 4, the second constant-current adjusting unit, comprising: 
a second field-effect transistor having a drain terminal connected to an output terminal of the second LED array to adjust the gate bias and configured to switch a flow of the second constant current ([0095]); 
a second drain resistance with one side connected to a drain terminal of the second field-effect transistor and the other side connected to a gate terminal of the second field-effect transistor to adjust the gate bias ([0308], [0166]);  
a second current-branch resistance with one side connected to a drain terminal of the second field-effect transistor and the other side connected to a source terminal of the second field-effect transistor to branch a drain current of the second field-effect transistor ([0166]); 
a second current-control resistance with one side connected to a source terminal of the second field-effect transistor and the other side connected to the series-type switching unit to control a source current of the second field-effect transistor ([0167]); 
a second gate resistance with one side connected to a gate terminal of the second field-effect transistor and the other side connected to the series-type switching unit to adjust the gate bias ([0169]); and 
a second gate-voltage-maintenance capacitor connected in parallel with the second gate resistance and configured to keep a second gate voltage constant with respect to a fluctuating second drain voltage of the second field-effect transistor ([0212], [0318], [0012], Fig. 1).  

Regarding claim 6, Shteynberg discloses the LED lighting device for preventing a flicker of claim 2, the series-type switching unit, comprising: 
a power-supply resistance, one side of which is connected to the rectifying unit, which is supplied with the direct current and which is supplied with a constant voltage ([0253]); 

a Zener diode to which an anode terminal is grounded, which is connected in parallel with the first to third branch resistances and which prevents an overvoltage ([0225]); 
a first transistor where a gate terminal is connected to a contact point of the first and second branch resistances and where a drain terminal is supplied with the first constant current to be switched ([0226]); and 
a second transistor where a gate terminal is connected to a contact point of the second and third branch resistances and where a drain terminal is supplied with the second constant current to be switched, wherein source terminals of the first and second transistors are connected to each other ([0227]).  

Regarding claim 7, Shteynberg discloses the LED lighting device for preventing a flicker of claim 6, the LED lighting device, further comprising: 
a current-amount-control resistance, one side of which is commonly connected to source terminals of the first and second transistors and the other side of which is grounded and which controls an amount of current of the series-type switching unit ([0164]).  

Regarding claim 8, Shteynberg discloses the LED lighting device for preventing a flicker of claim 6, wherein in the first electrolytic capacitor and the first LED array, electric currents flowing in the first transistor are branched into the first LED array, and continue to be charged and discharged in a normal state after a predetermined transition period ([0277]).  

Regarding claim 9, Shteynberg discloses the LED lighting device for preventing a flicker of claim 8, wherein the first electrolytic capacitor is charged at a speed based on a time constant defined by multiplying a dynamic resistance of the first LED array by capacitance of the first electrolytic capacitor (claim 54, [0164], [0227]). 

Regarding claim 10, Shteynberg discloses the LED lighting device for preventing a flicker of claim 3, wherein for the first LED array, the gate bias is adjusted in proportion to an average of drain voltages of the first field-effect transistor, is calculated as the first constant current and is discharged ([0219]).  

Regarding claim 11, Shteynberg discloses the LED lighting device for preventing a flicker of claim 10, wherein the first constant-current-adjusting unit adjusts the first constant current 

Regarding claim 12, Shteynberg discloses the LED lighting device for preventing a flicker of claim 6, in the second electrolytic capacitor and the second LED array, electric currents flowing in the second transistor are branched into the second LED array, and continue to be charged and discharged in a normal state after a predetermined transition period ([0219], [0225], [0092]).  

Regarding claim 13, Shteynberg discloses the LED lighting device for preventing a flicker of claim 12, wherein the second electrolytic capacitor is charged at a speed based on a time constant defined by multiplying a dynamic resistance of the second LED array by capacitance of the second electrolytic capacitor ([0164], [0264], [0017], [0028]). 

Regarding claim 14, Shteynberg discloses the LED lighting device for preventing a flicker of claim 5, wherein for the second LED array, the gate bias is adjusted in proportion to an average of drain voltages of the second field-effect transistor, is calculated as the second constant current and is discharged ([0069], [0173], [0226])  

Regarding claim 15, Shteynberg discloses the LED lighting device for preventing a flicker of claim 14, wherein the second constant-current-adjusting unit adjusts the second constant current such that a target value of a flicker index is obtained through a fluctuation of the calculated second constant current at a rated voltage of the AC power supply ([0271], [0276], [0288]). 

Regarding claim 16, Shteynberg discloses an LED lighting device for preventing a flicker, comprising: 
a rectifying unit supplied with an AC voltage from an AC power supply, configured to rectify the same and configured to output a direct current ([0161], [0009]); 
a first light-emitting unit supplied with the direct current, configured to adjust a first constant current and configured to allow a first LED array to emit light ([0004], [0223]); 
a second light-emitting unit supplied with the adjusted first constant current, configured to adjust a second constant current and configured to allow a second LED array to emit light ([0018], [0019]); and 
a series-type switching unit supplied with the direct current and the adjusted first and second constant currents and configured to control deliver of an electric current on the basis of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /MONICA C KING/Primary Examiner, Art Unit 2844    

2/27/2021